 1
     BRANDON C. FERNALD (BAR NO. 222429)
 2   brandon@fernaldlawgroup.com
     FERNALD LAW GROUP LLP
 3
     510 W. 6th St, Suite 700
 4   Los Angeles, California 90014
     Telephone: (323) 410-0300
 5
     Facsimile: (323) 410-0330
 6
     AARON P. BRADFORD (pro hac vice)
 7
     ANDREA M. LAFRANCE (pro hac vice)
 8   BRADFORD, LTD
     2701 Lawrence Street, Suite 104
 9
     Denver, Colorado 80205
10   Telephone: (303) 325-5467
11   Facsimile: (844) 406-5294
     E-Mail: aaron@APB-law.com
12
     Attorneys for Defendants Tire & Wheel
13   Master, Inc. d/b/a Tire & Wheel Master
14   Wholesale Distributor; Tire & Wheel Master
     Wholesale Distributor; and USA Wheel
15   & Tire Outlet, Inc.
16                       UNITED STATES DISTRICT COURT
17                     EASTERN DISTRICT OF CALIFORNIA
18
19
20   MOBILE HI-TECH WHEELS,                   Case No. 2:18-cv-00339-MCE-GGH

21               Plaintiff,                   ORDER GRANTING
22                                            STIPULATED REQUEST TO
           vs.                                EXTEND BRIEFING SCHEDULE
23
24   TWM WHOLESALE, LLC and
     TIRE & WHEEL MASTER, INC.;
25   TIRE & WHEEL MASTER, LLC;
26   USA WHEEL & TIRE OUTLET, INC.;
     ASLAM PROPERTY, INC.;
27
28
                                          1
 1   HB COMMERCIAL, LLC; NADEEM
     ASLAM;
 2   and AMMAD HUSSAIN,
 3
                 Defendants.
 4
 5         The Court, having reviewed the parties’ stipulation requesting an extension
 6   of time to extend the opposition and reply deadlines with respect to Plaintiff’s
 7   Motion for Partial Summary Judgment [DKT 18], and for good cause shown,
 8   hereby grants the same.
 9        1.    The deadline for filing the Opposition to the pending Motion for
10        Partial Summary Judgment be extended to November 15, 2018.
11        2.    The deadline for filing the Reply in support of the pending Motion for
12        Partial Summary Judgment be extended to November 29, 2018.
13         IT IS SO ORDERED.
14   Dated: October 29, 2018
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
